UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 17, 2014 BOURBON BROTHERS HOLDING CORPORATION (Name of registrant as specified in its charter) Colorado 000-52853 80-0182193 State of Incorporation Commission FileNumber IRS Employer Identification No. 2 N. Cascade Ave, Suite 1400 Colorado Springs, CO 80903 (Address of principal executive offices) 719-265-5821 Telephone number, including Area code BOURBON BROTHERS HOLDING CORPORATION (formerly known as Smokin Concepts Development Corporation) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On February 11, 2014, Bourbon Brothers Holding Corporation (the “Company”) commenced an offering of up to 5,000,000 shares of common stock of the Company at $0.50 per share pursuant to exemptions from registration provided by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”) and Regulation D and Rule 506(c) of the Securities Act. Included in the offering documents are financial projections for fiscal years 2014 and 2015.Such projections include EBITDA figures, which are not presented in accordance with GAAP.Set forth below are the projections as well as a reconciliation to GAAP.Pursuant to Regulation G, the Company is required to provide a schedule or other presentation detailing the differences between the forward-looking non-GAAP financial measures and the appropriate forward-looking GAAP financial measures. BOURBON BROTHERS HOLDING CORPORATION PROFORMA Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Total BBSK #1 EBITDA 51% to Parent Company (1) BBSK Parent Company Overhead Fee BBSF EBITDA 100% (2) - - - BBSK #2 EBITDA 100% opening Jan 2015 - BBSK #3 EBITDA 100% opening Feb 2015 - BBSK #4 EBITDA 100% opening Aug 2015 - BBSK #5 EBITDA 100% opening Sept 2015 - SH Denver EBITDA 51% to Parent Company - EBITDA from Restaurants Franchisor Net Revenue & Expenses TBD - Branding Net Revenue & Expenses TBD - Preopening Expenses for BBSK #1 - Preopening Expenses for BBSF - ) ) - ) Preopening Expenses for BBSK #2 opening Jan 2015 - - ) ) ) - - - ) Preopening Expenses for BBSK #3 opening Feb 2015 - - - ) ) - - - ) Preopening Expenses for BBSK #4 opening Aug 2015 - ) ) - ) Preopening Expenses for BBSK #5 opening Sept 2015 - ) ) - ) Corporate and Administrative Expenses ) EBITDA outside of Restaurants ) Consolidating EBITDA ) Depreciation and Amortization ) Interest Expense - (Provision) Benefit for Income Taxes ) Net income (loss) attributable to BBHC ) Note (1): BBSK opened late January 2014 with the first profits in March 2014 Note (2): Assumes BBSF opening September 2014 with first profits in October 2014 The information contained in this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise be subject to the liabilities of that section, nor shall it be incorporated by reference in any filing under the Securities Act, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on the 18th day of February 2014. Bourbon Brothers Holding Corporation By: /s/Robert B. Mudd Robert B. Mudd, CEO and President
